               ABRAMS                               FEN STERMAN
           Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP
                                              Attorneys at Law
                                       1 MetroTech Center, Suite 1701
                                         Brooklyn, New York 11201
                                         Telephone: (718) 215-5300
                                            Fax: (718) 215-5304
                                            www.abramslaw.com



                                                           N ovcmber 26, 2019    !  ICSDC-S DN'II
                                                                                     DOCt;MENT
VIA ECF
                                                                                     ELECTRO~ICALLY FILED
Hon. Ronnie Abrams
                                                                                  !1 DOC#:
U.S. District Court- SONY                                                            DATE F-1L_E_D_:--,l[,--,/-l-Cp--;/-(-=-q-
40 Foley Square, Room 2203                                                                                   I
New York, New York 10007                                                          =--·--·
                         Re:      The United States ofAmerica v. Feng Qin
                                  SONY Indictment No. 18-CR-854

Dear Judge Abrams:

         On behalf of our client Feng Qin, we are requesting a minor modification to his bail condition, to
wit, that his pre-trial supervision level be switched from "strict" to "as directed by pretrial services", and
that his wife's passport, previously held by pretrial as a bail condition, be returned to her for her travel
without the necessity of the Court's permission.

        I have conferred with the Government and they have consented to the foregoing.

        Thank you for your attention to the above


                                                           Respectfully submitted,

                                                            Isl     :Jt1arfr £. Purman
                                                           Mark L. Furman (MF4456)




H          NNIE ABRAMS, USDJ
    ii,, 7r., ~{1
